Exhibit 32.2 CERTIFICATIONOF PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with theQuarterly Report of MobileBits Holdings Corporation (the “Company”) on Form 10-Q for thequarter endedJanuary 31, 2014, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, James Burk, Chief Financial Officer, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78 m or 78o (d)); and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of MobileBits Holdings Corporation. A signed original of this written statement required by Section 906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request. MobileBits Holdings Corporation By: /s/ James Burk James Burk Chief Financial Officer (Principal Financial Officer) Date:March 17, 2014
